DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, & 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nosaka (US PGPub 20190190494), a reference of record.
As per claim 1:
Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising: 
a piezoelectric substrate (para [0072]); 
one or more series resonators (series-arm resonator S1) that are connected in series between an input terminal and an output terminal (input/output terminals 11m and 11n) and located on the piezoelectric substrate (para [0072]), each of the one or more series resonators including first electrode fingers (IDT 111) that are arranged with a first duty ratio (an inherent feature of an IDT) and excite an acoustic wave (being an acoustic wave resonator); 

and a dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers (the structure of related Fig. 2 is disclosed as an exemplary structure of the resonators of Fig. 1, para [0079], such that the protective layer may cover each of the resonators), and has a film thickness greater than those of the first electrode fingers and the second electrode fingers (as seen in related Fig. 2), 
wherein:Page 2 of 12Appl. No.: 15/962,674Attorney Docket No. 85282.09392US Amdt accompanying RCE dated September 8, 2020Reply to the Final Office Action of May 7, 2020each of the one or more series resonators includes a pair of first comb-shaped electrodes (IDT 111), the first duty ratio is a duty ratio in a first 
and each of the one or more parallel resonators includes a pair of second comb-shaped electrodes (IDT 121), the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among the second electrode fingers overlap with sixth electrode fingers of another of the pair of second comb-shaped electrodes among the second electrode fingers, the fifth electrode fingers and the sixth electrode fingers are alternately arranged in the second region, only a single sixth electrode finger among the sixth electrode fingers is located between adjacent fifth electrode fingers among the fifth electrode fingers in the second region, only a single fifth electrode finger among the fifth electrode fingers is located between adjacent sixth electrode fingers among the sixth electrode fingers in the second region (as seen in Fig. 1B),
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).

As per claim 2:
Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising:
a piezoelectric substrate (para [0072]); 
one or more series resonators (series-arm resonator S1) that are connected in series between an input terminal and an output terminal (input/output terminals 11m and 11n) and located on the piezoelectric substrate (para [0072]), each of the one or more series resonators including first electrode fingers (IDT 111) that are arranged with a first duty ratio (an inherent feature of an IDT) and excite an acoustic wave (being an acoustic wave resonator); 
one or more parallel resonators (parallel-arm resonator p12) that are connected in parallel between the input terminal and the output terminal and located on the piezoelectric substrate, each of the one or more parallel resonators including second electrode fingers (IDT 121) that are arranged with a second duty ratio (an inherent feature of an IDT) and excite an acoustic wave (being an acoustic wave resonator), the second duty ratio in at least one parallel 
a first dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers (the structure of related Fig. 2 is disclosed as an exemplary structure of the resonators of Fig. 1, para [0079], such that the protective layer may cover each of the resonators), and has a first film thickness greater than those of the first electrode fingers (as seen in related Fig. 2); 
and a second dielectric film (protection layer 103, shown in related Fig. 2, over the parallel-arm resonator) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the second electrode fingers (the structure of related Fig. 2 is disclosed as an exemplary structure of the resonators of Fig. 1, para 
wherein: each of the one or more series resonators includes a pair of first comb-shaped electrodes (IDT 111), the first duty ratio is a duty ratio in a first region in which third electrode fingers of one of the pair of first comb-shaped electrodes among the first electrode fingers overlap with fourth electrode fingers of another of the pair of first comb-shaped electrodes among the first electrode fingers, the third electrode fingers and the fourth electrode fingers are alternately arranged in the first region, only a single fourth electrode finger among the fourth electrode fingers is located between adjacent third electrode fingers among the third electrode fingers in the first region, only a single third electrode finger among the third electrode fingers is located between adjacent fourth electrode fingers among the fourth electrode fingers in the first region (as seen in Fig. 1B), 
and each of the one or more parallel resonators includes a pair of second comb-shaped electrodes (IDT 121), the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among the second electrode fingers overlap with sixth electrode fingers of another of the pair of second comb-shaped electrodes among the second electrode fingers, the fifth electrode fingers and the sixth electrode fingers are alternately arranged in the second region, only a single 
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having resonant frequency frp1, which is less than the resonant frequency of S1, shown as frs1), 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).

As per claim 3:
Nosaka discloses:
the first dielectric film and the second dielectric film are made of substantially identical materials (silicon dioxide, para [0087], wherein related Fig. 2 is disclosed as exemplary for each of the resonators, para [0079]).

	As per claims 7 & 13:
	Nosaka discloses:


	As per claims 8 & 14:
	Nosaka discloses:
the piezoelectric substrate is a lithium niobate substrate (para [0086]) and the dielectric film is a silicon oxide film (para [0087]).

	As per claim 9:
	Nosaka discloses:
A multiplexer comprising:    Reply to the Final Office Action of May 7, 2020the acoustic wave filter according to claim 1 (para [0178]).

	As per claim 15:
	Nosaka discloses:
A multiplexer comprising:    Reply to the Final Office Action of May 7, 2020the acoustic wave filter according to claim 2 (para [0178]).

	As per claims 16 & 17:
	Nosaka discloses in Figs. 1A&B:
the second duty ratio in the at least one parallel resonator is equal to or less than 0.9 times the first duty ratio in the at least one series resonator (table 2 

	As per claims 18 & 19:
Nosaka discloses in Figs. 1A&B:
the resonant frequency of each of the one or more parallel resonators is lower than a passband of the acoustic wave filter (Passband PB is designated as corresponding to frs1, between 0.8 GHz and 0.85 GHz, above the resonant frequency of p1 at 0.8 GHz), Amdt. dated January 25, 2021Reply to Office Action of September 23, 2020and the antiresonant frequency of each of the one or more series resonators is higher than the passband (the antiresonant frequency of the series resonator s1 corresponds to approximately 0.9 GHz, a frequency higher than the passband PB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka (US PGPub 20190190494), a reference of record.
As per claims 4 & 10:

The one or more series resonators are a plurality of series resonators (para [0027]).
The series-arm resonator and the parallel-arm resonator comprise a single-stage ladder filter structure (para [0068]).
	Nosaka does not disclose:
the one or more parallel resonators are a plurality of parallel resonators, and all of the second duty ratios in the plurality of parallel resonators are less than all of the first duty ratios in the plurality of series resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form a multi-stage ladder filter comprising multiples of the single-stage ladder structure of Nosaka as well-known in the art to provide the benefit of a multi-stage ladder structure able to provide resonators at multiple frequencies, as well understood in the art, and further able to provide the benefit of a higher Q value at the anti-resonant frequencies of the parallel-arm resonators as taught by Nosaka (para [0010]).
As a consequence of the combination, the combination discloses that the one or more parallel resonators are a plurality of parallel resonators, and all of the second duty ratios in the plurality of parallel resonators are less than all of the first duty ratios in the plurality of series resonators.

As per claims 5 & 11:
Nosaka discloses:

	Nosaka does not disclose:
a difference between the second duty ratio in the at least one parallel resonator and the first duty ratio in the at least one series resonator is 10% or less.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a first duty ratio and a second duty ratio where the difference is 10% or less as at least one of a limited number of options (each listing after the first in Nosaka discloses a resonator w/ a typical duty ratio with a corresponding second duty ratio with a difference of less than 10%, e.g. 0.55 and 0.5) that further provide the benefit of allowing a designer to balance changes to the resonant frequency, the anti-resonant frequency, and the desired Q values for the resonators based on the duty ratio, as shown in table 1 of Nosaka.
As a consequence of the combination, the combination discloses that a difference between the second duty ratio in the at least one parallel resonator and the first duty ratio in the at least one series resonator is 10% or less.

As per claims 6 & 12:
Nosaka discloses:
Changing the pitch of the electrode fingers may change the resonant and anti-resonant frequency of a resonator (para [0109]).

a pitch of the first electrode fingers is less than a pitch of the second electrode fingers.
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the pitch of the first or second electrode fingers such that a pitch of the first electrode fingers is less than a pitch of the second electrode fingers as a design parameter for providing the benefit of adjusting the resonant frequency of the resonators while setting a desired duty ratio for the resonator as taught by Nosaka (para [0109]) and as one of a limited number of options (less than, equal to, greater than) for setting the pitch of the resonators when adjusting the resonant frequency of the resonators.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
In the last paragraph of page 10 to the first paragraph of page 11 of the applicant’s remarks, the applicant argues that:
In contrast, Nosaka discloses frp1<frs1<frp2 and fap1<fas1<fap2 where frp1, frp2, and frs1 are the resonant frequencies of the parallel-arm resonators p1 and p2 and the series-armPage 10 of 13 resonator s1, respectively, and fap1, fap2, and fas1 are the anti-resonant frequencies of the parallel-arm resonators pl and p2 and the series-arm resonator s1, respectively (see paragraph 0095). Thus, Nosaka does NOT disclose the above-reproduced features of claims 1 and 2, as amended.

The applicant further argues in page 11 of the applicant’s remarks that there is a lack of motivation in Nosaka for meeting the limitations of claims 1 & 2. This is not persuasive, as Nosaka meets the limitations of claims 1 & 2 in a 102 anticipation rejection, and not a 103 obviousness rejection, such that no motivation is required for the rejection.
Arguments pertaining to claims 3-19 are based on the arguments addressed above, by virtue of being dependent claims to either claim 1 or 2. The rejections of claims 1 & 2 are sustained. The rejections of claims 3-19 are sustained as dependent upon the rejections of claims 1 & 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843